     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 1 of 12 Page ID #:1



      SO. CAL. EQUAL ACCESS GROUP
 1    Jason Yoon (SBN 306137)
      Jason J. Kim (SBN 190246)
 2    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 3    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 4    scalequalaccess@yahoo.com
 5    Attorneys for Plaintiff
      CLIFTON WALKER
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10                                              Case No.:
      CLIFTON WALKER,
11                 Plaintiff,                   COMPLAINT FOR INJUNCTIVE
                                                RELIEF AND DAMAGES FOR DENIAL
12          vs.                                 OF CIVIL RIGHTS OF A DISABLED
                                                PERSON IN VIOLATIONS OF
13
                                                1. AMERICANS WITH DISABILITIES;
14
      MIAN TASTE INC.; and DOES 1 to 10,        2. CALIFORNIA’S UNRUH CIVIL
15                                              RIGHTS ACT;
                   Defendants.
16                                              3. CALIFORNIA’S DISABLED
                                                PERSONS ACT;
17
                                                4. CALIFORNIA HEALTH & SAFETY
18                                              CODE;
19                                              5. NEGLIGENCE
20
21
22
23          Plaintiff CLIFTON WALKER (“Plaintiff”) complains of Defendants MIAN
24    TASTE INC.; and DOES 1 to 10 (“Defendants”) and alleges as follows:
25
26
27
28




                                         COMPLAINT - 1
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 2 of 12 Page ID #:2




 1                                              PARTIES
 2            1.   Plaintiff is a California resident with a physical disability. Plaintiff suffers
 3    from paraplegia, chronic pain with stage 4 pressure ulcer of sacrum, right heel and right
 4    hip. Plaintiff is substantially limited in his ability to walk and requires the use of a
 5    wheelchair at all times when traveling in public.
 6            2.   Defendants are, or were at the time of the incident, the real property owners,
 7    business operators, lessors and/or lessees of the real property for MIAN TASTE
 8    (“Business”) located at or about 301 W. Valley Blvd., San Gabriel, California.
 9            3.   The true names and capacities, whether individual, corporate, associate or
10    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
11    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
12    Court to amend this Complaint when the true names and capacities have been
13    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
14    fictitiously named Defendants are responsible in some manner, and therefore, liable to
15    Plaintiff for the acts herein alleged.
16            4.   Plaintiff is informed and believes, and thereon alleges that, at all relevant
17    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
18    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
19    the things alleged herein was acting with the knowledge and consent of the other
20    Defendants and within the course and scope of such agency or employment relationship.
21            5.   Whenever and wherever reference is made in this Complaint to any act or
22    failure to act by a defendant or Defendants, such allegations and references shall also be
23    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
24    and severally.
25                                  JURISDICTION AND VENUE
26            6.   The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
27    1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
28    seq.)



                                               COMPLAINT - 2
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 3 of 12 Page ID #:3




 1           7.    Pursuant to pendant jurisdiction, attendant and related causes of action,
 2    arising from the same nucleus of operating facts, are also brought under California law,
 3    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 4    54, 54., 54.3 and 55.
 5           8.    Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
 6           9.    Venue is proper in this court pursuant to 28 USC §1391(b). The real
 7    property which is the subject of this action is located in this district, in San Gabriel, Los
 8    Angeles County, California, and that all actions complained of herein take place in this
 9    district.
10                                    FACTUAL ALLEGATIONS
11           10.   On or about July 16, 2019, Plaintiff went to the Business. On or about
12    September 30, 2019, Plaintiff went to the Business again.
13           11.   The Business is a restaurant business establishment, which is open to the
14    public, is a place of public accommodation and affects commerce through its operation.
15           12.   While attempting to enter the Business during each visit, Plaintiff personally
16    encountered a number of barriers that interfered with his ability to use and enjoy the
17    goods, services, privileges, and accommodations offered at the Business.
18           13.   To the extent of Plaintiff’s personal knowledge, the barriers at the Business
19    included, but were not limited to, the following:
20                 a.     Defendants failed to comply with the federal standard for the
21                        restroom. The restroom was not accessible and violated various
22                        American with Disability Act Accessibility Guideline (“ADAAG”)
23                        requirements, including but not limited to:
24                        (i) adequate turning space;
25                        (ii) toilet paper dispenser;
26                        (iii) toilet flush;
27                        (iv) uninsulated sink pipes;
28                        (v) door lock; and



                                                COMPLAINT - 3
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 4 of 12 Page ID #:4




 1                        (vi) narrow pathway to restroom.
 2          14.    These barriers and conditions denied Plaintiff the full and equal access to the
 3    Business and caused him difficulty and frustration. The Business is conveniently located.
 4    Plaintiff wishes to return and patronize the Business, however, Plaintiff is deterred from
 5    visiting the Business because his knowledge of these violations prevents him from
 6    returning until the barriers are removed.
 7          15.    Based on the violations, Plaintiff alleges, on information and belief, that
 8    there are additional barriers to accessibility at the Business after further site inspection.
 9    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
10    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
11          16.    In addition, Plaintiff alleges, on information and belief, that Defendants
12    knew that particular barriers render the Business inaccessible, violate state and federal
13    law, and interfere with access for the physically disabled.
14          17.    At all relevant times, Defendants had and still have control and dominion
15    over the conditions at this location and had and still have the financial resources to
16    remove these barriers without much difficulty or expenses to make the Business
17    accessible to the physically disabled in compliance with ADDAG and Title 24
18    regulations. Defendants have not removed such barriers and have not modified the
19    Business to conform to accessibility regulations.
20                                    FIRST CAUSE OF ACTION
21        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
22          18.    Plaintiff incorporates by reference each of the allegations in all prior
23    paragraphs in this complaint.
24          19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
25    shall be discriminated against on the basis of disability in the full and equal enjoyment of
26    the goods, services, facilities, privileges, advantages, or accommodations of any place of
27    public accommodation by any person who owns, leases, or leases to, or operates a place
28    of public accommodation. See 42 U.S.C. § 12182(a).



                                             COMPLAINT - 4
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 5 of 12 Page ID #:5




 1          20.   Discrimination, inter alia, includes:
 2                a.    A failure to make reasonable modification in policies, practices, or
 3                      procedures, when such modifications are necessary to afford such
 4                      goods, services, facilities, privileges, advantages, or accommodations
 5                      to individuals with disabilities, unless the entity can demonstrate that
 6                      making such modifications would fundamentally alter the nature of
 7                      such goods, services, facilities, privileges, advantages, or
 8                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9                b.    A failure to take such steps as may be necessary to ensure that no
10                      individual with a disability is excluded, denied services, segregated or
11                      otherwise treated differently than other individuals because of the
12                      absence of auxiliary aids and services, unless the entity can
13                      demonstrate that taking such steps would fundamentally alter the
14                      nature of the good, service, facility, privilege, advantage, or
15                      accommodation being offered or would result in an undue burden. 42
16                      U.S.C. § 12182(b)(2)(A)(iii).
17                c.    A failure to remove architectural barriers, and communication barriers
18                      that are structural in nature, in existing facilities, and transportation
19                      barriers in existing vehicles and rail passenger cars used by an
20                      establishment for transporting individuals (not including barriers that
21                      can only be removed through the retrofitting of vehicles or rail
22                      passenger cars by the installation of a hydraulic or other lift), where
23                      such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
24                d.    A failure to make alterations in such a manner that, to the maximum
25                      extent feasible, the altered portions of the facility are readily
26                      accessible to and usable by individuals with disabilities, including
27                      individuals who use wheelchairs or to ensure that, to the maximum
28                      extent feasible, the path of travel to the altered area and the



                                           COMPLAINT - 5
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 6 of 12 Page ID #:6




 1                       bathrooms, telephones, and drinking fountains serving the altered
 2                       area, are readily accessible to and usable by individuals with
 3                       disabilities where such alterations to the path or travel or the
 4                       bathrooms, telephones, and drinking fountains serving the altered
 5                       area are not disproportionate to the overall alterations in terms of cost
 6                       and scope. 42 U.S.C. § 12183(a)(2).
 7          21.    The turning space shall be a space of 60 inches (1525 mm) diameter
 8    minimum. The space shall be permitted to include knee and toe clearance complying with
 9    306. 2010 ADA Standards § 304.3.1. A clear floor space 30 in by 48 in (760 mm by
10    1220 mm) complying with 4.2.4 shall be provided in front of a lavatory to allow forward
11    approach. Such clear floor space shall adjoin or overlap an accessible route and shall
12    extend a maximum of 19 in (485 mm) underneath the lavatory. 1991 ADA Standards §
13    4.19.3.
14          22.    Here, Defendants failed to comply with the federal standard by failing to
15    provide adequate the turning space of minimum 60 inches in the restroom.
16          23.    Toilet paper dispensers shall comply with 309.4 and shall be 7 inches (180
17    mm) minimum and 9 inches (230 mm) maximum in front of the water closet measured to
18    the centerline of the dispenser. The outlet of the dispenser shall be 15 inches (380 mm)
19    minimum and 48 inches (1220 mm) maximum above the finish floor and shall not be
20    located behind grab bars. Dispensers shall not be of a type that controls delivery or that
21    does not allow continuous paper flow. 2010 ADA Standards § 604.7.
22          24.    Here, Defendants failed to install a toilet paper dispenser in compliance with
23    the Standards.
24          25.    Toilet flush controls shall be hand operated or automatic. Hand operated
25    flush controls shall comply with 309. Flush controls shall be located on the open side of
26    the water closet. 2010 ADA Standards § 604.6.
27          26.    Here, Defendants failed to install a proper flush control.
28




                                            COMPLAINT - 6
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 7 of 12 Page ID #:7




 1          27.    Water supply and drain pipes under lavatories and sinks shall be insulated or
 2    otherwise configured to protect against contact. There shall be no sharp or abrasive
 3    surfaces under lavatories and sinks. 2010 ADA Standards § 606.5.
 4          28.    Here, Defendants failed to insulate the sink pipes.
 5          29.    Handles, pulls, latches, locks, and other operating devices on accessible
 6    doors shall have a shape that is easy to grasp with one hand and does not require tight
 7    grasping, tight pinching, or twisting of the wrist to operate. Lever-operated mechanisms,
 8    push-type mechanisms, and U-shaped handles are acceptable designs. When sliding doors
 9    are fully open, operating hardware shall be exposed and usable from both sides.
10    Hardware required for accessible door passage shall be mounted no higher than 48 in
11    (1220 mm) above finished floor. 1991 ADA Standards § 4.13.9.
12          30.    Here, Defendants failed to provide accessible lock on the restroom door.
13          31.    The minimum clear width for single passage shall be 32 in (815 mm) at a
14    point and 36 in (915 mm) continuously. 1991 ADA Standards § 4.2.1. The clear width
15    of walking surfaces shall be 36 inches (915 mm) minimum. Exception: The clear width
16    shall be permitted to be reduced to 32 inches (815 mm) minimum for a length of 24
17    inches (610 mm) maximum provided that reduced width segments are separated by
18    segments that are 48 inches (1220 mm) long minimum and 36 inches (915 mm) wide
19    minimum. 2010 ADA Standards § 403.5.1.
20          32.    The minimum width for two wheelchairs to pass is 60 in (1525 mm). 1991
21    ADA Standards § 4.2.2. The space required for a wheelchair to make a 180-degree turn
22    is a clear space of 60 in (1525 mm) diameter or a T-shaped space. 1991 ADA Standards
23    § 4.2.3.
24          33.    The minimum clear floor or ground space required to accommodate a single,
25    stationary wheelchair and occupant is 30 in by 48 in (760 mm by 1220 mm). The
26    minimum clear floor or ground space for s may be positioned for forward or parallel
27    approach to an object. Clear floor or ground space for s may be part of the knee space
28    required under some objects. 1991 ADA Standards § 4.2.4.1. One full unobstructed side



                                            COMPLAINT - 7
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 8 of 12 Page ID #:8




 1    of the clear floor or ground space for a wheelchair shall adjoin or overlap an accessible
 2    route or adjoin another clear floor space. If a clear floor space is located in an alcove or
 3    otherwise confined on all or part of three sides, additional maneuvering clearances shall
 4    be provided. 1991 ADA Standards § 4.2.4.2.
 5          34.      The pathway to the Business’ restroom did not comply with the federal
 6    standards. The width of the pathway was woefully inadequate for Plaintiff with the
 7    wheelchair to travel or turn. Plaintiff had to travel through the kitchen area with various
 8    obstructions to access the restroom.
 9          35.      A public accommodation shall maintain in operable working condition those
10    features of facilities and equipment that are required to be readily accessible to and usable
11    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). Here, the
12    parking space grounds were dangerously uneven.
13          36.      By failing to maintain the facility to be readily accessible and usable by
14    Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
15    regulations.
16          37.      The Business has denied and continues to deny full and equal access to
17    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
18    discriminated against due to the lack of accessible facilities, and therefore, seeks
19    injunctive relief to alter facilities to make such facilities readily accessible to and usable
20    by individuals with disabilities.
21                                  SECOND CAUSE OF ACTION
22                      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
23          38.      Plaintiff incorporates by reference each of the allegations in all prior
24    paragraphs in this complaint.
25          39.      California Civil Code § 51 states, “All persons within the jurisdiction of this
26    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
27    national origin, disability, medical condition, genetic information, marital status, sexual
28    orientation, citizenship, primary language, or immigration status are entitled to the full



                                              COMPLAINT - 8
     Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 9 of 12 Page ID #:9




 1    and equal accommodations, advantages, facilities, privileges, or services in all business
 2    establishments of every kind whatsoever.”
 3          40.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 4    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 5    for each and every offense for the actual damages, and any amount that may be
 6    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 7    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
 8    attorney’s fees that may be determined by the court in addition thereto, suffered by any
 9    person denied the rights provided in Section 51, 51.5, or 51.6.
10          41.    California Civil Code § 51(f) specifies, “a violation of the right of any
11    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
12    shall also constitute a violation of this section.”
13          42.    The actions and omissions of Defendants alleged herein constitute a denial
14    of full and equal accommodation, advantages, facilities, privileges, or services by
15    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
16    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
17    51 and 52.
18          43.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
19    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
20    damages as specified in California Civil Code §55.56(a)-(c).
21                                   THIRD CAUSE OF ACTION
22                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
23          44.    Plaintiff incorporates by reference each of the allegations in all prior
24    paragraphs in this complaint.
25          45.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
26    entitled to full and equal access, as other members of the general public, to
27    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
28    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,



                                              COMPLAINT - 9
 Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 10 of 12 Page ID #:10




 1   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
 2   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
 3   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 4   places of public accommodations, amusement, or resort, and other places in which the
 5   general public is invited, subject only to the conditions and limitations established by
 6   law, or state or federal regulation, and applicable alike to all persons.
 7         46.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 8   corporation who denies or interferes with admittance to or enjoyment of public facilities
 9   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
10   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
11   the actual damages, and any amount as may be determined by a jury, or a court sitting
12   without a jury, up to a maximum of three times the amount of actual damages but in no
13   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
14   determined by the court in addition thereto, suffered by any person denied the rights
15   provided in Section 54, 54.1, and 54.2.
16         47.    California Civil Code § 54(d) specifies, “a violation of the right of an
17   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
18   constitute a violation of this section, and nothing in this section shall be construed to limit
19   the access of any person in violation of that act.
20         48.    The actions and omissions of Defendants alleged herein constitute a denial
21   of full and equal accommodation, advantages, and facilities by physically disabled
22   persons within the meaning of California Civil Code § 54. Defendants have
23   discriminated against Plaintiff in violation of California Civil Code § 54.
24         49.    The violations of the California Disabled Persons Act caused Plaintiff to
25   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
26   statutory damages as specified in California Civil Code §55.56(a)-(c).
27
28




                                           COMPLAINT - 10
 Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 11 of 12 Page ID #:11




 1                                FOURTH CAUSE OF ACTION
 2                CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
 3         50.    Plaintiff incorporates by reference each of the allegations in all prior
 4   paragraphs in this complaint.
 5         51.    Plaintiff and other similar physically disabled persons who require the use of
 6   a wheelchair are unable to use public facilities on a “full and equal” basis unless each
 7   such facility is in compliance with the provisions of California Health & Safety Code §
 8   19955 et seq. Plaintiff is a member of the public whose rights are protected by the
 9   provisions of California Health & Safety Code § 19955 et seq.
10         52.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
11   that public accommodations or facilities constructed in this state with private funds
12   adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
13   Title 1 of the Government Code. The code relating to such public accommodations also
14   require that “when sanitary facilities are made available for the public, clients, or
15   employees in these stations, centers, or buildings, they shall be made available for
16   persons with disabilities.
17         53.    Title II of the ADA holds as a “general rule” that no individual shall be
18   discriminated against on the basis of disability in the full and equal enjoyment of goods
19   (or use), services, facilities, privileges, and accommodations offered by any person who
20   owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
21   Further, each and every violation of the ADA also constitutes a separate and distinct
22   violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
23   award of damages and injunctive relief pursuant to California law, including but not
24   limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
25                                   FIFTH CAUSE OF ACTION
26                                         NEGLIGENCE
27         54.    Plaintiff incorporates by reference each of the allegations in all prior
28   paragraphs in this complaint.



                                           COMPLAINT - 11
 Case 2:19-cv-10508-SVW-MRW Document 1 Filed 12/12/19 Page 12 of 12 Page ID #:12




 1          55.    Defendants have a general duty and a duty under the ADA, Unruh Civil
 2   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
 3   to the Plaintiff.
 4          56.    Defendants breached their duty of care by violating the provisions of ADA,
 5   Unruh Civil Rights Act and California Disabled Persons Act.
 6          57.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
 7   has suffered damages.
 8                                    PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff respectfully prays for relief and judgment against
10   Defendants as follows:
11          1.     For preliminary and permanent injunction directing Defendants to comply
12   with the Americans with Disability Act and the Unruh Civil Rights Act;
13          2.     Award of all appropriate damages, including but not limited to statutory
14   damages, general damages and treble damages in amounts, according to proof;
15          3.     Award of all reasonable restitution for Defendants’ unfair competition
16   practices;
17          4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
18   action;
19          5.     Prejudgment interest pursuant to California Civil Code § 3291; and
20          6.     Such other and further relief as the Court deems just and proper.
21                               DEMAND FOR TRIAL BY JURY
22          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
23   demands a trial by jury on all issues so triable.
24   Dated: December 10, 2019                SO. CAL. EQUAL ACCESS GROUP
25
26
27                                           By:   _/s/ Jason Yoon_______________
                                                   Jason Yoon, Esq.
28                                           Attorneys for Plaintiff



                                           COMPLAINT - 12
